In re: Willie Stevens applying for certiorari, or writ of review, to the Court of Ap-
peal, First Circuit, Párish of St. Mary, 191 So.2d 692.
Writs refused. Considering this application solely as one for-remedial writs under our supervisory jurisdiction (.fpr- the reason that the Court of Appeal, First Circuit, refused to exercise its supervisory jurisdiction by its denial of relator’s application) we find no error of law .hi the ruling complained of. The action taken by the .trial judge was specifically authorized by Article 1813, Code of Civil Procedure.